DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Application
This Communication is a Non-Final Office Action in response to the Preliminary Amendment filed on the 8th day of January, 2020. Currently Claims 11-30 are pending. 1-10 have been cancelled. No claims are allowed. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on the 8th day of April, 2020 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10664804. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 11-30 would be obvious over claims 1, 16, and 17 of U.S. Patent No. 10909504. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.    
Under the Patent Eligibility Guidance, published January 2019 (2019 PEG), when considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (step 2A prong 1), and if so, it must additionally be determined whether the claim is integrated into a practical application (step 2A prong 2).  If an abstract idea is present in the claim without integration into a practical application, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself (step 2B).  
In the instant case, claims 11-30 are directed to a method. Thus, each of the claims falls within one of the four statutory categories (step 1). However, the claims also fall within the judicial exception of an abstract idea (step 2A). Examiner notes that claims 20 and 25 contain substantially the similar language and subject matter found in the independent claim 11, and for compact prosecution purposes, the claims are rejected for the same reasons of claim 11, as expressed below.

Examiner notes that Claims 11, 20, and 25 recite a computer system for marketing various voice talent users to prospective employers that use the system to search for voice talent users that match specific criteria. The claims invention is directed to identifying voice talent users that employers would like to invite to enter into a contract with the employer to complete the final audio job. Examiner notes that the claims recite a system implementing a method of managing online interactions between voice talent users and potential employers which is similar to the abstract idea identified in the 2019 PEG in grouping “b” in that the claims are directed to certain methods of organizing human activity such as commercial or legal interactions and managing relationships between people. The limitations, substantially comprising the body of the claim, recite a standard process for hiring voice talent. Producers, composers, band managers, talent agencies and various other individuals in the entertainment or marketing industries have hired individuals based off listening to their auditions for specific reads from a script. Traditionally, jobs are posted, auditions are held, a selection is made and then a contract is formed between the employer and the talent. Because the limitations closely follow the steps standard in hiring voice talent and managing interactions between employers and talent users, and the steps of the claims involve organizing human activity, the claim recites an abstract idea consistent with the “organizing human activity” grouping set forth in the 2019 PEG.

Alternatively, the highlighted portions of the claim recited a process directed to concepts that are performed mentally and a product of human mental work. The bold limitations suggest a process similar to standard practice of filling and promoting an open job or assignment for an employer. Jobs were filled using live auditions, word of mouth and connections made in the industry between individual talent users and employers in the talent industry long before modern computers were invented, and continues to be predominately a product of human endeavor. The instant application is directed to employer users reviewing submitted audition files submitted by the talent users through a generically claimed computer interface in order to enter into a contract to complete the job. Because the bold limitations above closely follow the steps of marketing and advertising talent users to potential employers, and the steps involve human judgments, observations and evaluations that can be practically or reasonably performed in the human mind, 
The conclusion that the claim recites an abstract idea within the groupings of the 2019 PEG remains grounded in the broadest reasonable interpretation consistent with the description of the invention in the specification. For example, [claim 1 preamble], a “system for facilitating interactions between a voice talent user and an employer user”. Accordingly, the Examiner submits claims 11, 20, and 25 recites an abstract idea based on the language identified in claim 1, and the abstract ideas previously identified based on that language that remains consistent with the groupings of Step 2A Prong 1 of the 2019 PEG.
If the claims are directed toward the judicial exception of an abstract idea, it must then be determined under Step 2A Prong 2 whether the judicial exception is integrated into a practical application.  Examiner notes that considerations under Step 2A Prong 2 comprise most the consideration previously evaluated in the context of Step 2B. The Examiner submits that the considerations discussed previously determined that the claim does not recite “significantly more” at Step 2B would be evaluated the same under Step 2A Prong 1 and result in the determination that the claim does not integrate the abstract idea into a practical application.
The instant application fails to integrate the judicial exception into a practical application because the instant application merely recites words “apply it” (or an equivalent) with the judicial exception or merely includes instructions to implement an abstract idea. The instant application is directed to a method instructing the reader to implement the identified method of organizing human activity of commercial or legal interactions such as advertising and marketing on generically claimed computer structure. For instance, the additional elements or combination of elements other than the abstract idea itself include the elements such as a “interface” recited at 
 [0051] The embodiments of the invention may be executed by a computer processor or similar device programmed in the manner of method steps, or may be executed by an electronic system which is provided with means for executing these steps. Similarly, an electronic memory means such computer diskettes, CD-ROMs, Random Access Memory (RAM), Read Only Memory (ROM) or similar computer software storage media known in the art, may be programmed to execute such method steps. As well, electronic signals representing these method steps may also be transmitted via a communication network. 

[0052]   Embodiments of the invention may be implemented in any conventional computer programming language For example, preferred embodiments may be implemented in a procedural programming language (e.g."C") or an object oriented language (e.g."C++"). Alternative embodiments of the invention may be implemented as pre-programmed hardware elements, other related components, or as a combination of hardware and software components. 

[0053]   Embodiments can be implemented as a computer program product for use with a computer system. Such implementations may include a series of computer instructions fixed either on a tangible medium, such as a computer readable medium (e.g., a diskette, CD-ROM, ROM, or fixed disk) or transmittable to a computer system, via a modem or other interface device, such as a communications adapter connected to a network over a medium. The medium may be either a tangible medium (e.g., optical or electrical communications lines) or a medium implemented with wireless techniques (e.g., microwave, infrared or other transmission techniques). The series of computer instructions embodies all or part of the functionality previously described herein. Those skilled in the art should appreciate that such computer instructions can be written in a number of programming languages for use with many computer architectures or operating systems. Furthermore, such instructions may be stored in any memory device, such as semiconductor, magnetic, optical or other memory devices, and may be transmitted using any communications technology, such as optical, infrared, microwave, or other transmission technologies. It is expected that such a computer program product may be distributed as a removable medium with accompanying printed or electronic documentation (e.g., shrink wrapped software), preloaded with a computer system (e.g., on system ROM or fixed disk), or distributed from a server over the network (e.g., the Internet or World Wide Web). Of course, some embodiments of the invention may be implemented as a combination of both software (e.g., a computer program product) and hardware. Still other embodiments of the invention may be implemented as entirely hardware, or entirely software (e.g., a computer program product).


Similarly, reciting the abstract idea as software functions used to program a generic computer is not significant or meaningful: generic computers are programmed with software to perform various functions every day. A programmed generic computer is not a particular machine and by itself does not amount to an inventive concept because, as discussed in MPEP 2106.05(a), adding the words “apply it” (or an equivalent) with the judicial exception, or more instructions to implement an abstract idea on a computer, as discussed in Alice, 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)), is not enough to integrate the exception into a practical application. Further, it is not relevant that a human may perform a task differently from a computer. It is necessarily true that a human might apply an abstract idea in a different manner from a computer. What matters is the application, “stating an abstract idea while adding the words ‘apply it with a computer’” will not render an abstract idea non-abstract. Tranxition v. Lenovo, Nos. 2015-1907, -1941, -1958 (Fed. Cir. Nov. 16, 2016), slip op. at 7-8.
Here, the instructions entirely comprise the abstract idea, leaving little if any aspects of the claim for further consideration under Step 2A Prong 2. In short, the role of the generic computing elements recited in claims 11, 20, and 25, is the same as the role of the computer in the claims considered by the Supreme Court in Alice, and the claim as whole amounts merely to 
While many considerations in Step 2A need not be reevaluated in Step 2B because the outcome will be the same. Here, on the basis of the additional elements other than the abstract idea, considered individually and in combination as discussed above, the Examiner respectfully submits that the claims 11, 20, and 25, does not contain any additional elements that individually or as an ordered combination amount to an inventive concept and the claims are ineligible.
With respect to the dependent claims, they have been considered and are not found to be reciting anything that amounts to being significantly more than the abstract idea. 
Claims 12-19, 21-24, and 26-30 are directed to further embellishments of the abstract idea in that the claims are directed to further embellishments of the system analyzing and managing interactions between the users in order to identify specific talent users which is the central theme of the identified abstract idea. 
Furthermore, Claim 4 is directed to the generic computer function of data transmission and display. This is not enough, as addressed above, to provide significantly more to the claims and amount to data processing and transmission which the courts have recognized as insignificant extra-solution activities (see M.P.E.P. 2106.05(g)). Data transmission is one of the most basic and fundamental uses there are for a generic computing device is not sufficient to amount to significantly more. See MPEP § 2106.05(d)(II) citing Symantec.
Therefore, since there are no limitations in the claim that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 11-30 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent Application No. 20070260690 to Coleman.
Referring to Claim 11, Coleman discloses a system for facilitating interactions between a voice talent user and an employer user (see at least Coleman: Abstract), said system comprising: 
a voice talent database module and a voice talent database, for storing at least one voice talent user profile 
Coleman discloses a voice talent database module and a voice talent database, for storing at least one voice talent user profile (see at least Coleman: ¶ 72-83).
an open jobs database module and an open jobs database, for storing information related to at least one voice job

a negotiation module for facilitating communications related to said voice jobs 
Coleman discloses a negotiation module for facilitating communication related to said voice jobs (see at least Coleman: ¶ 47, 85-99).
a payment module for facilitating payment from said employer user to said voice talent user upon said voice talent user's completion of said at least one voice job
Coleman discloses a payment module for facilitating payment from said employer user to said voice talent user upon said voice talent user’s completion of said at least one voice job (see at least Coleman: ¶ 90-99).
a plurality of interfaces; and 
a server for receiving instructions from at least one of said voice talent user and said employer user via at least one of said plurality of interfaces, and for directing said voice talent database module, said open jobs database module, said negotiation module, said payment module, and said plurality of interfaces responsive to said instructions
Coleman further discloses a plurality of interfaces and a server for receiving instructions from at least one of said voice talent user and said employer user via at least one of said plurality of interfaces, and for directing said voice talent database module, said open jobs database module, said negotiation module, said payment module, and said plurality of interfaces responsive to said instructions (see at least Coleman: ¶ 72-99).

Referring to Claim 12, Coleman discloses a system according to claim 11, including wherein said plurality of interfaces comprises at least one of: a voice talent upload interface, said voice talent upload interface allowing said voice talent user to upload said at least one voice talent user profile; a voice talent search interface, said voice talent search interface allowing searches of said voice talent database; a job upload interface, said job upload interface allowing said employer user to upload said information to be stored in said open jobs database; a job search interface, said job search interface allowing searches of said open jobs database; a negotiation interface, said negotiation interface allowing communication between said a payment interface, said payment interface allowing said voice talent user and said employer user to provide payment instructions to said payment module (see at least Coleman: ¶ 47, 72-99).

Referring to Claim 13, Coleman discloses the system according to claim 11, including wherein said system further comprises an online store module, wherein said online store module permits said voice talent user to upload voice clips and permits at least one employer user to obtain said voice clips (see at least Coleman: ¶ 72-99).

Referring to Claim 14, Coleman discloses the system according to claim 13, including further comprising a store interface used by said voice talent user to upload said voice clips and used by said at least one employer user to obtain said voice clips (see at least Coleman: ¶ 72-99).

Referring to Claim 15, Coleman discloses the system according to claim 13, including wherein said employer user pays for said voice clips using said payment module (see at least Coleman: ¶ 90-99).

Referring to Claim 16, Coleman discloses the system according to claim 11, including wherein said employer user sends said voice talent user a targeted invitation to bid on said at least one voice job (see at least Coleman: ¶ 76, 101-108, and 121-126).

Referring to Claim 17, Coleman discloses the system according to claim 11, including wherein said employer user searches said voice talent database for voice talent users that match at least one criterion to thereby produce talent search results (see at least Coleman: ¶ 86).

Referring to Claim 18, Coleman discloses the system according to claim 17, including wherein said talent search results are ranked by said voice talent database module based on at least one predetermined criterion (see at least Coleman: ¶ 85-86).

Referring to Claim 19, Coleman discloses the system according to claim 18, including wherein said at least one predetermined criterion is related to said at least one voice job (see at least Coleman: ¶ 85-86).

Referring to Claim 20, Coleman discloses a method for facilitating interactions between a voice talent user and an employer user (see at least Coleman: Abstract), said method comprising the steps of: 
receiving, at a server, a request from said employer user to search a voice talent database containing voice talent user profiles
Coleman discloses receiving, at a server, a request from said employer user to search a voice talent database containing voice talent (see at least Coleman: ¶ 47, 85-99).
searching said voice talent database responsive to said request to thereby produce talent search results, wherein each of said talent search results is one of said voice talent user profiles
Coleman discloses searching said voice talent database responsive to said request to thereby produce talent search results, wherein each of said talent search results is one of said voice talent user profiles (see at least Coleman: ¶ 47, 85-99).
presenting said talent search results to said employer user
Coleman discloses presenting said talent search results to said employer user (see at least Coleman: ¶ 47, 85-99).
when said employer user selects one of said talent search results, opening a communications channel between said employer user and said voice talent user corresponding to said one of said talent search results
Coleman discloses when said employer user selects one of said talent search results, opening a communications channel between said employer user and said voice talent user corresponding to said one of said talent search results (see at least Coleman: ¶ 47, 85-99)
Referring to Claim 21, Coleman discloses the method according to claim 20, including further comprising the steps of: 
receiving, at said server, a bid from said voice talent user for at least one voice job offered by said employer user; 
Coleman discloses receiving, at said server, a bid from said voice talent user for at least one voice job offered by said employer user (see at least Coleman: ¶ 76, 99-108, and 121-126)
presenting said bid to said employer user; and 

when said employer user accepts said bid, and when said voice talent user has completed said at least one voice job, facilitating payment from said employer user to said voice talent user.
Coleman discloses when said employer user accepts said bid, and when said voice talent user has completed said at least one voice job, facilitating payment from said employer user to said voice talent use (see at least Coleman: ¶ 76, 99-108, and 121-126).

Referring to Claim 22, Coleman discloses the method according to claim 20, including wherein: 
said request from said employer user is submitted to said server through a voice talent search interface
Coleman discloses said request from said employer user is submitted to said server through a voice talent search interface (see at least Coleman: ¶ 85-96).
said talent results are presented to said employer user using said voice talent interface; and said communications channel is opened using a negotiation interface
Coleman discloses said talent results are presented to said employer user using said voice talent interface; and said communications channel is opened using a negotiation interface (see at least Coleman: ¶ 47, 85-99).

Referring to Claim 23, Coleman discloses the method according to claim 21, including wherein said bid comprises at least one sample voice clip performed by said voice talent user and related to said at least one voice job (see at least Coleman: ¶ 72-99, 101-108, and 121-128).

Referring to Claim 24, Coleman discloses the method according to claim 23, including wherein said at least one sample voice clip is a performance of a portion of a complete script file for said at least one voice job (see at least Coleman: ¶ 72-99, 101-108, and 121-128).

Referring to Claim 25, Coleman discloses a method for facilitating interactions between a voice talent user and an employer user (see at least Coleman: Abstract), said method comprising the steps of: 
receiving, at a server, a request from said voice talent user to search an open jobs database, wherein said open jobs database contains information related to voice jobs; 
searching said open jobs database responsive to said request, to thereby produce job results, wherein each of said job results corresponds to one of said voice jobs; 
presenting said job results to said voice talent user; 
Coleman discloses receiving, at a server, a request from said voice talent user to search an open jobs database, wherein said open jobs database contains information related to voice jobs, searching said open jobs database responsive to said request, to thereby produce job results, wherein each of said job results corresponds to one of said voice jobs, and presenting said job results to said voice talent user (see at least Coleman: ¶ 72-83, 95-97, 101-108, and 121-126).
opening a communications channel between said voice talent user and said specific employer user when said voice talent user proposes a bid for at least one of said job results, said at least one of job results corresponding to a voice job submitted by a specific employer user; and
presenting said bid to said specific employer user over said communications channel
Coleman discloses opening a communications channel between said voice talent user and said specific employer user when said voice talent user proposes a bid for at least one of said job results, said at least one of job results corresponding to a voice job submitted by a specific employer user and presenting said bid to said specific employer user over said communications channel (see at least Coleman: ¶ 47, 72-83, 95-97, 101-108, and 121-126

Referring to Claim 26, Coleman discloses the method according to claim 25, including wherein said specific employer user accepts said bid (see at least Coleman: ¶ 90-99, 101-108, and 121-126).

Referring to Claim 27, Coleman discloses the method according to claim 26, including further comprising the step of facilitating payment from said specific employer user to said voice talent user when said voice talent user has completed said voice job (see at least Coleman: ¶ 90-99).

Referring to Claim 28, Coleman discloses the method according to claim 25, including wherein: said request from said voice talent user is submitted to said server through a job search interface; said job results are presented to said voice talent user using said job search interface; and said communications channel is opened using a negotiation interface (see at least Coleman: ¶ 47, 72-99.

Referring to Claim 29, Coleman discloses the method according to claim 25, including wherein said bid comprises at least one sample voice clip performed by said voice talent user and related to said voice job (see at least Coleman: ¶ 72-99, 101-108, and 121-128).

Referring to Claim 30, Coleman discloses the method according to claim 29,  including wherein said at least one sample voice clip is a performance of a portion of a complete script file for said at least one voice job (see at least Coleman: ¶ 72-99, 101-108, and 121-128).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C YOUNG whose telephone number is (571)272-1882. The examiner can normally be reached M-F: 7:00 p.m.- 3:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 
/Michael Young/Examiner, Art Unit 3689